Appeal by the defendant from a judgment of the County Court, Rockland County (Alfieri, J.), rendered January 22, 2007, convicting her of robbery in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the understanding that she would receive the sentence which was thereafter actually imposed. Therefore, she has no basis now to complain that the sentence was excessive (see People v Kazepis, 101 AD2d 816 [1984]). Prudenti, P.J., Skelos, Miller, Covello and McCarthy, JJ., concur.